In this case petitioners, Richard Harkins and Hugh Kelly, by their attorneys, have presented to this court a petition alleging that they are unlawfully imprisoned in the county jail of Choctaw county by D.E. McClanahan, sheriff of said county; that, having been charged with the murder of Elmer Coker, they are *Page 168 
now held in custody under commitment issued by A.G. Hardin, justice of the peace, acting as an examining magistrate on a preliminary examination held December 26, 1924; and that on a habeas corpus proceeding the district court of said county denied bail. It is alleged that petitioners were not guilty of the crime of murder as charged, and that the proof of their guilt of the crime of murder is not evident, nor the presumption thereof great. Attached to said petition is a transcript of the testimony taken upon their preliminary examination. On January 10, 1925, the cause was heard upon the evidence taken upon the preliminary and other evidence offered on the application before the district court. Upon a consideration of the testimony presented, we are of opinion that petitioners should be admitted to bail. It is therefore adjudged and ordered that petitioner Richard Harkins be admitted to bail, bond fixed in the sum of $20,000; that petitioner Hugh Kelly be admitted to bail, bond fixed in the sum of $15,000; bonds to be conditioned as by law required, and to be approved by the court clerk of Choctaw county.